Claimant obtained employment by aid of a false statement in writing as to his identity in violation of the Penal Law (§ 939). Ho consideration of public policy or of statutory intent requires that one should be rewarded by additional compensation under such circumstances. So much of the award appealed from reversed and the claim in that respect dismissed, with costs to the State Industrial Board.
All concur, except Hill, P. J., who dissents in' the following memorandum: Violations of the Labor Law are malum prohibitum. The claimant, Leo Sackolwitz, stated when seeking employment that he was Jack, an older brother. This deceit could have been discovered by using reasonable diligence. Humerous authorities sustain the liability of the employer even if there is no negligence. [See amended decision post, p. 803.]